1:18-cv-01224-JBM # 34   Page 1 of 11                                      E-FILED
                                        Wednesday, 06 November, 2019 09:46:54 AM
                                                      Clerk, U.S. District Court, ILCD
1:18-cv-01224-JBM # 34   Page 2 of 11
1:18-cv-01224-JBM # 34   Page 3 of 11
1:18-cv-01224-JBM # 34   Page 4 of 11
1:18-cv-01224-JBM # 34   Page 5 of 11
1:18-cv-01224-JBM # 34   Page 6 of 11
1:18-cv-01224-JBM # 34   Page 7 of 11
1:18-cv-01224-JBM # 34   Page 8 of 11
1:18-cv-01224-JBM # 34   Page 9 of 11
1:18-cv-01224-JBM # 34   Page 10 of 11
1:18-cv-01224-JBM # 34   Page 11 of 11
